ALTMFX Trust (the “Trust”) NP Strategic Municipal Fund (the “Fund”) Supplement dated August 4, 2015 to the Statement of Additional Information (“SAI”) dated January 9, 2015 Effective June 30, 2015, the Board of Trustees approved the election of Adam R. Waldstein as Vice President and Secretary to the Trust in place of Vicki S. Horwitz, who resigned as Vice President and Secretary of the Trust. The table in the sub-section entitled “Principal Officers of the Trust” in the section entitled “BOARD OF TRUSTEES, MANAGEMENT AND SERVICE PROVIDERS” on Page 30of the SAIis hereby deleted in its entirety and replaced with the following: Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Christopher J. Koons Born: 1970 President; Principal Executive Officer Since 2014 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2014 Senior Vice President, Atlantic since 2008. Adam R. Waldstein Born: 1981 Vice President; Secretary Since 2015 Associate Counsel, Atlantic since 2015; Contract Attorney, 2010-2015. Zachary Tackett Born: 1988 Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Timothy Bowden Born: 1969 Vice President Since 2014 Manager, Atlantic since 2008. Gino Malaspina Born: 1968 Vice President Since 2014 Senior Counsel, Atlantic since 2014; Senior Counsel and Managing Director, Cipperman & Company/Cipperman Compliance Services LLC, 2010-2014; and Associate, Stradley Ronon Stevens & Young, LLP, 2009-2010. Michael J. McKeen Born: 1971 Vice President Since 2014 Senior Vice President, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2014 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008-2013. Todd Proulx Born: 1978 Vice President Since 2014 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008-2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2014 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at 855-328-9764. PLEASE RETAIN FOR FUTURE REFERENCE
